COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-14-00381-CV


LINDA MARTIN DAVIS                                                  APPELLANT

                                         V.

THE HILLS APARTMENTS                                                 APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-005529-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On December 4, 2014, we notified appellant in accordance with rule of

appellate procedure 42.3(c) that if she did not pay the $195 filing fee for her

appeal by December 15, 2014, her appeal would be subject to dismissal. See

Tex. R. App. P. 42.3(c). After the trial court sustained a contest to appellant’s

affidavit of indigence, we notified appellant on December 17, 2014, and on

      1
       See Tex. R. App. P. 47.4.
December 30, 2014, that her appeal would be dismissed unless she paid the

$195 filing fee. See id. Appellant has not paid the $195 filing fee. See Tex. R.

App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 22, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2